      Case 2:20-cv-00324-RMP      ECF No. 40    filed 06/08/21   PageID.532 Page 1 of 2



1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



3                                                                     Jun 08, 2021
                                                                          SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     THE LANDS COUNCIL;
      WESTERN WATERSHEDS                          NO: 2:20-CV-324-RMP
8     PROJECT; and KETTLE RANGE
      CONSERVATION GROUP,                         ORDER GRANTING JOINT
9                                                 MOTION TO AMEND CASE
                                 Plaintiffs,      SCHEDULE
10
            v.
11
      US FOREST SERVICE; GLENN
12    CASAMASSA, Pacific Northwest
      Regional Forester, US Forest Service;
13    and RODNEY SMOLDEN, Forest
      Supervisor, Colville National Forest,
14
                               Defendants,
15
      WASHINGTON CATTLEMEN’S
16    ASSOCIATION, and
      WASHINGTON FARM BUREAU,
17
                    Defendant-Intervenors.
18

19         BEFORE THE COURT is the parties’ Joint Motion to Amend Case Schedule,

20   ECF No. 39. Having reviewed the motion and the record, the Court is fully

21   informed, and finds good cause to grant the parties’ request.



     ORDER GRANTING JOINT MOTION TO AMEND CASE SCHEDULE~ 1
      Case 2:20-cv-00324-RMP     ECF No. 40    filed 06/08/21   PageID.533 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED:

2          1.    The parties’ Joint Motion to Amend Case Schedule, ECF No. 39, is

3    GRANTED.

4          2.    Plaintiffs’ June 15, 2021 deadline to either move to amend the

5    Complaint or file an Amended Complaint is extended to June 29, 2021.

6          3.    The Parties’ June 22, 2021 deadline to file a Joint Status Report is

7    extended to July 6, 2021.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide copies to counsel.

10         DATED June 8, 2021.

11
                                               s/ Rosanna Malouf Peterson
12                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
13

14

15

16

17

18

19

20

21



     ORDER GRANTING JOINT MOTION TO AMEND CASE SCHEDULE~ 2
